At a former day of this term, on motion by the Assistant Attorney-General, this case was dismissed because of insufficient recognizance. This has been met now by a sufficient recognizance and motion to reinstate the case and decide it on its merits. The motion for reinstatement is therefore granted and the former dismissal of the case is set aside.
The appellant was convicted of violating the prohibition law of Potter County under the election held in that county in 1907. We have just held in the case of Dutch Henry v. State, from the same county, that the record showing that in the contest of that election it was declared void and the law was at no time in force in Potter County under said election, that the defendant in that case was not guilty of violating any law. This case presents the same question.
For the reasons given in that case this conviction can not be sustained, and the judgment is therefore reversed and the cause dismissed.
Reversed and dismissed.